Case 8:20-cv-01620-CEH-AEP Document 29 Filed 07/15/21 Page 1 of 1 PageID 213




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                    CLERK’S MINUTES


                                 The Honorable Julie S. Sneed
                                       Courtroom 11A

                                     Alcinor v. Dejoy et al
                                   8:20-cv-01620-CEH-AEP


                                                     Court Reporter: Shayna Montgomery
 Date: July 15, 2021
                                                     (Initial Session Only)
                                                     Interpreter: N/A
 Time: 9:38 AM – 11:49 AM | Total: 2 hrs and
                                                     Deputy Clerk: Clara Reaves
                                     11 Mins
 Plaintiff’s Counsel                                 Defense Counsel
 Terry Alcindor, Pl.                                 Erin Choi Esq.

                                    Settlement Conference

 Plaintiff present and Defendant present with their respective client Jason Hardy (Defendant’s
 corporate representative). All parties appeared by Zoom videoconference.
 Opening session in main Zoom meeting room.
 Break-out sessions with respective parties in Zoom break out rooms.
 9:38 AM - 11:49 AM: On the record
 Mediation continued until August 4, 2021 at 10am.
